The first exception is to the refusal of his Honor to submit the issues tendered by defendant and the submission of those tendered by the plaintiffs.                                  (49)
There is no substantial difference in the first and second issues tendered on each side. While the answer denies the execution of the note sued on, the real defense is that set up in the second defense, which, admitting the manual signing and sealing of the note or bond, avers the execution at the same time of a separate paper, which constitutes part of the transaction; the want of consideration, the fact that the two papers constitute an executory contract not binding upon defendant's intestate because the plaintiff is one of the distributees of intestate; that there was no delivery of said papers to plaintiff; that their execution was obtained by reason of undue influence exercised upon intestate by John C. Murray, and, finally, the want of mental capacity on the part of plaintiff to make a contract at the time of the execution aforesaid.
The issues submitted, with the instructions thereon, seem to have presented fairly the matters in controversy:
First. Did the intestate, at the time of the execution of the note sued on, have sufficient mental capacity to make a contract?
Second. Did he execute it in consequence of undue influence exerted over him by John Murray?
Third. Was the note delivered?
M. E. Carter, a witness for plaintiffs, having testified to the execution of the note sued on, as well as several other note, and of a contemporaneous paper, the plaintiff proposed to ask him what intestate told him to do with the notes, and to this the defendant objected and excepted. *Page 68 
An examination of the paper will show that this testimony was not offered to contradict or explain it, but upon the question of the purpose of the delivery of the note to Carter. Delivery or nondelivery was a question of fact to be proven aliunde, in this instance, and it was competent to ask the question for the purpose of showing whether it (50)  was left with Mr. Carter, to be held by him, subject to the order of the maker, or to be delivered to the payee.
Joseph Garren was offered as a witness by defendant upon the question of the condition of intestate's mind and his liability to be influenced by one in whom he had confidence, and after the witness had testified in chief, and before he was turned over, the defendant's counsel proposed to ask him if he (witness) did not at the time suggest that intestate should have a guardian appointed for him. To this, plaintiff objected. The objection was sustained, and defendant excepted. The question was a leading one. It was in the discretion of his Honor to have permitted it, and the refusal to do so is not a matter which can be assigned for error. 1 Greenleaf on Evidence (14 Ed.), sec. 435, and note.
After much testimony offered on both sides as to the mental capacity of intestate, Clarissa Murray was offered as a witness for plaintiff, and the plaintiff proposed to ask her what, in her opinion, was the condition of her father's (intestate's) mind when he left home, based upon her knowledge and observation of him at the time. Defendant objected to the question, because the witness had not stated any conversation or conduct of his, or anything which had passed between them, or any other fact upon which she could base an opinion. This objection was overruled, and defendant excepted. The witness testified that intestate's mind was bright and clear; that she had known and lived with him all her life; that she had seen him make contracts and manage his affairs, and that she based her knowledge on this; that she saw him when he came back after the notes were executed, and his mind was bright; that he was postmaster and a justice of the peace, and attended to the business; and witness testified to her opinion that he had mental capacity sufficient to make a contract. To all of the foregoing the defendant (51)  excepted. She further testified that her brother John gave her one of the notes and she kept it a day or two and gave it back to him.
Although it is not clearly stated, we may take it that this witness is a daughter of intestate and that she is the same as the Terrissa who was the person mentioned in M. E. Carter's testimony, to whom one of the notes was made payable. If the objection was under section 590 of The Code, because she was interested in the event of this action, we fail to see anything in her testimony in relation to a personal transaction or *Page 69 
communication with intestate. Indeed, such testimony seems to have been carefully avoided. It may be, if she had been asked as to anything which had passed between herself and the intestate, the objection would have been promptly made, under section 590. She testified to the grounds of her opinion, upon her knowledge of his mental condition, from his other acts than with herself, and that upon his return from making the notes his mind was bright, thus fixing the time as shortly before, and directly after, the act in question.
His Honor, in substance, charged the jury, upon the first issue, that the burden was on the plaintiff to prove the execution of the note, and that when she had done this she had made out a prima facie case. He arrayed the contentions of the parties and the testimony offered in support thereof on this issue, and left it to the jury to determine whether the plaintiff had satisfied them, by a preponderance of evidence, that the note was signed and sealed by intestate, that he delivered it to Carter for the plaintiff, and that Carter accepted it as agent for plaintiff; and if they were so satisfied as to the mental capacity of intestate, the law presumes he had it, and the burden is on the defendant to disprove it by a preponderance of evidence; that mere weakness of mind is not sufficient to invalidate a contract; that if he knew what he   (52) was doing, to whom and for whose benefit it was made, that it was for the payment of money, and the amount of money he was about to dispose of, he had sufficient mental capacity, and this instruction was reiterated, in substance. He further instructed the jury, upon this issue, that if defendant's intestate had shown mental incapacity prior to the execution of the note, the burden was upon the plaintiff to show that it was executed at a time when he had the capacity to contract. This was the substance of his Honor's charge on the first issue, and we think it covered all of the prayers to which the defendant was entitled.
The defendant contends that there was no testimony upon which his Honor could have left it to the jury to determine whether the note was left with Carter as the agent of plaintiff and to deliver to her. Having admitted the testimony of Carter as to what intestate told him to do with the notes, it follows that his testimony was to be considered upon the question of delivery, and whether the intestate left it with Carter to hand over to the plaintiff, the payee. And we do not think that Carter's testimony would warrant the instruction asked, that if John Murray took the note with the understanding between him and Carter that it was to be handed to plaintiff and by her handed back to Carter, this would be no delivery. The law is plain as to the delivery of a deed or bond by the maker to a third party for the benefit of the grantee or obligee. Shortly stated, "The delivery of a deed is the parting with it under such circumstances as prevent its recall." Kirk v. Turner, *Page 70 16 N.C. 14. "The delivery to a stranger, to become a delivery to the party, must be a delivery for the use or benefit of the party, and not rejected, but accepted by the party." Whichard v. Jordan, 51 (53)  N.C. 54; Houston v. Phillips, 50 N.C. 302. See, also, 2 A. 
E., 458. The difficulty arises in the application to particular cases.
The fourth prayer for instructions seems to have been given almost in its very words. It is too late now to cite authorities that it is not necessary for the judge to give the instructions as prayed for verbatim. We conclude that there was no error in the instructions given, or in the refusal to give those asked for, but not given.
We come now to the last exception, upon the law of the case, whether, under all the testimony and findings of the jury, the note as explained by the contemporaneous paper was enforceable at law.
The note was under seal, importing a consideration. There is nothing in the contemporaneous paper to show want of consideration:
MR. M. E. CARTER: — The note of $400 this day executed by me to my wife, Eliza, payable one day after date, and the three notes of $333.33 each, executed by me to my son, John C. Murray, and my two daughters, Terrissa and Marcella Murray, respectively, payable one day after date, and all left with you, are intended to be paid out of my estate, in addition to their shares, respectively, as my wife and children, and are not to be considered as advancements.
This 10 September, 1889.                     W. R. MURRAY.  [SEAL]
We cannot say that the fact appearing in this paper that the payee was his daughter was sufficient to rebut the consideration imported by the seal, or that by a fair construction of this paper it appears that there was no consideration for the note but that of love and affection, which, defendant contends, is not sufficient to support a promise. But if we treat the note as a voluntary bond, intended as a gift, the seal imports a consideration, and there is respectable authority to (54)  the effect that it can be enforced. 8 A.  E., 1321, and cases cited.
No ERROR.
Cited: Bank v. Carr, 130 N.C. 481; Hicks v. Hicks, 142 N.C. 233. *Page 71